Filed 3/15/22 In re J.L. CA1/3
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.



            IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FIRST APPELLATE DISTRICT

                                                DIVISION THREE


    In re J.L., a Person Coming Under
    the Juvenile Court Law.

    THE PEOPLE,                                                          A163116

            Plaintiff and Respondent,                                    (Contra Costa County
    v.                                                                   Super. Ct. No. J2100200)
    J.L.,
            Defendant and Appellant.


            Minor J.L. was charged with second degree robbery (Pen. Code, § 211)
in a wardship petition filed pursuant to Welfare and Institutions Code
section 602.1 In short, minor forced a victim out of his car and drove off with
the car. The People ultimately amended the charge to attempted second
degree robbery, which minor admitted. The matter was transferred from
Alameda County to Contra Costa County for disposition.
            At minor’s disposition hearing, the juvenile court in Contra Costa
County adjudged him a ward with no termination date and placed him on
probation. The court also placed minor on home supervision for an additional


1    All statutory references are to the Welfare and Institutions Code unless
otherwise specified.


                                                                1
90 days, giving the probation department the authority to terminate home
supervision after 45 days. The court adopted as its own findings various
recommendations in a probation department report prepared for the
disposition hearing, including a recommendation that minor was not to own,
possess, or have in his custody or control a firearm until the age of 30
pursuant to Penal Code section 29820, subdivision (b).
      Minor filed a notice of appeal. Minor’s appellate counsel filed a brief
raising no issues and asked this court to independently review the record to
determine whether any arguable issues exist. (See People v. Wende (1979)
25 Cal.3d 436 (Wende); In re Kevin S. (2003) 113 Cal.App.4th 97, 99 [Wende
procedure applies in juvenile delinquency appeals].) Minor has been
informed of his right to file a supplemental brief, and he has not done so. The
proof of service accompanying the petition indicates Minor’s appellate counsel
served him by mail with a copy of the Wende brief.
      We reviewed the entire record on appeal and asked for further briefing
on a single issue: whether the juvenile court properly prohibited minor from
owning, possessing, or having in his custody or control, any firearm, until the
age of 30, pursuant to Penal Code section 29820, subdivision (b) (hereafter
referred to as the firearm prohibition). In short, this firearm prohibition
applies to a person who meets two requirements. First, the person must have
been alleged to have committed, or was convicted of committing, an offense
enumerated in Penal Code section 29820, subdivision (a)(1). The enumerated
offenses include any offense listed in section 707, subdivision (b) (707(b)).
Second, the person must have been “subsequently adjudged a ward of the
juvenile court within the meaning of Section 602 . . . because the person
committed an offense listed in [section 29820, subdivision (a)(1)].” (Pen.
Code, § 29820, subd. (a)(2).)



                                        2
        As a general matter, “[t]he determination of fitness or unfitness for
juvenile court is the primary purpose of section 707.” (In re Veronique P.
(2004) 119 Cal.App.4th 195, 199.) But notably, section 707(b) “contains a list
of serious offenses” and—as is the case here with the statutory firearm
prohibition—“[t]his list is referenced for multiple purposes” throughout the
Welfare Institutions Code and the Penal Code. (Veronique P., at p. 199.) As
relevant here, section 707(b) does not explicitly list attempted robbery as an
offense. Thus, the question here is whether minor was charged with an
offense otherwise specified in section 707(b). The People contend the answer
is yes, observing that section 707(b)(17) lists “[a]n offense described in
Section . . . 12022.53 of the Penal Code,” and that attempted robbery is
included as an offense in Penal Code section 12022.53, subdivision (a)(4) and
(18).
        Conversely, minor argues that Penal Code section 12022.53’s mere
inclusion of attempted robbery as an offense within its terms is insufficient
for purposes of section 707(b). Rather, he contends, Penal Code section
12022.53 “describes sentence enhancements for individuals who commit
certain felonies while personally using a firearm,” and here the juvenile court
did not find he used a firearm in the commission of the attempted robbery.
We agree with minor.
        Penal Code section 12022.53 is entitled “Use of firearm in commission
of felony; Discharge; Injury.” (Italics added.) The statute creates firearm
enhancements for a person who “personally uses a firearm” or “personally
and intentionally discharges a firearm” in the commission of various
enumerated offenses, including attempted robbery. (Pen. Code, § 12022.53,
subds. (a)(4) & (18), (b), (c), (d).) Put another way, under the terms of the
statute, firearm enhancements may apply when a person both commits an



                                         3
enumerated felony, such as attempted robbery, and personally uses, or
personally and intentionally discharges a firearm. In the words of the
Supreme Court, “[s]ection 12022.53 is a sentence enhancement scheme that
applies to persons who use firearms.” (People v. Briceno (2004) 34 Cal.4th
451, 460–461.)
      Here, the People urge that section 707(b)(17) be interpreted as
referring only to subdivision (a) of section 12022.53, which enumerates the
various crimes to which this firearm enhancement scheme can apply. But as
explained below, the People err in failing to address the remainder of section
12022.53, which specifies the other requisite criteria for application of the
firearm enhancements.
      “The cardinal rule of statutory construction is that a statute must be
read and considered as a whole in order that the true legislative intention
may be determined. The various parts of a statute must be construed
together, and harmonized . . . .” (Candlestick Properties, Inc. v. San
Francisco Bay Conservation Etc. Com. (1970) 11 Cal.App.3d 557, 569
(Candlestick); see People v. Briceno, supra, 34 Cal.4th at p. 460 [“ ‘Statutory
language should not be interpreted in isolation, but must be construed in the
context of the entire statute of which it is a part, in order to achieve harmony
among the parts.’ ”].) Reading the statute as a whole, we conclude
section 707(b)(17)’s reference to an offense “described in” Penal Code
section 12022.53 explicitly contemplates that a minor commit one of the
enumerated offenses plus personally use, or personally and intentionally
discharge a firearm. Here, nothing in the record suggests that minor ever
personally had a firearm or that he discharged a firearm during the offense.
      Even assuming the statutory language were ambiguous on the matter,
we note the legislative history of Assembly Bill No. 105, which added Penal



                                        4
Code section 12022.53 to section 707(b) supports our construction. (See
Stats. 1998, ch. 936 (Assem. Bill No. 105), § 21.5.) Notably, the Legislative
Counsel’s Digest accompanying Assembly Bill No. 105 explained:
“Section 12022.53 of the Penal Code enacted in 1997 and effective January 1,
1998, creates a sentence enhancement for use of a firearm in the commission
of certain crimes. [¶] This bill would revise the following provisions
[including section 707] to reflect this enhancement: . . . provisions applicable
to trial of a minor as an adult . . . .” (Legis. Counsel’s Dig., Assem. Bill
No. 105 (1997–1998 Reg. Sess.) Stats. 1998, ch. 936, italics added.) As
relevant here, the legislative history also indicates that the bill intended to
“fully implement” section 12022.53 (also called the “10-20-life” law) by cross-
referencing section 12022.53 to various statutes “ordinarily used for similar
violent crimes” such as “provisions applicable to trial of a minor as an adult.”
(Sen. Rules Com., Off. of Sen. Floor Analyses, 3d reading analysis of Assem.
Bill No. 105 (1997–1998 Reg. Sess.) as amended Aug. 31, 1998, pp. 1–3;
Assem. Concurrence in Sen. Amends. to Assem. Bill No. 105 (1997–1998 Reg.
Sess.) as amended Aug. 31, 1998, p. 2.) As these legislative analyses indicate,
section 707(b) meant to include offenses where section 12022.53’s firearm
enhancements apply, i.e., where a person personally and/or intentionally
used a firearm while committing an enumerated offense such as attempted
robbery. Contrary to the People’s suggestion, there is nothing in the
legislative history indicating that section 707(b)(17) was intended to simply
import the enumerated offenses to which a Penal Code section 12022.53
enhancement could apply.
      Our recent decision in In re Noah S. (2021) 67 Cal.App.5th 410 does not
support the People’s interpretation. Noah S. examined section 707(b)(16),
which references “[a]n offense described in Section 1203.09 of the Penal



                                         5
Code.” Penal Code section 1203.09, subdivision (a) provides, in relevant part:
“probation shall not be granted to, nor shall the execution or imposition of
sentence be suspended for, a person who commits or attempts to commit one
or more of the crimes listed in subdivision (b) against a person who is 60
years of age or older . . . and who during the course of the offense inflicts
great bodily injury upon the person.” (Italics added.) Subdivision (b) of Penal
Code section 1203.09, provides that subdivision (a) applies to the crime of
robbery. We concluded: “Under the plain language of these statutes, an
attempted robbery against the particular types of victims specified in
section 1203.09—e.g., a victim who is 60 years of age or older, where the
perpetrator inflicts great bodily injury—is an offense described in
section 1203.09 and therefore qualifies as an offense falling within Welfare
and Institutions Code section 707, subd. (b).” (Noah S., at p. 415.) We
rejected the minor’s argument that the offense described in section 1203.09 of
the Penal Code referred only to the offenses described in subdivision (b).
(Noah S., at pp. 415–416.)
      Noah S. did not concern the interplay between section 707(b) and Penal
Code section 12022.53. But Noah S. did consider a similar question of
statutory interpretation as the one presented here, and there we read
section 1203.09 as a whole to resolve that question. (Noah S., supra, 67
Cal.App.5th at pp. 415–416.) We again resolve the question of statutory
interpretation here by reading the statute as a whole, as we must.
(Candlestick, supra, 11 Cal.App.3d at p. 569.)
      In sum, the circumstances here did not satisfy the requirements for
imposition of the firearm prohibition in Penal Code section 29820,
subdivision (b). In our request for supplemental briefing, we asked the
parties to address the proper disposition in this matter. Having been



                                        6
provided no argument why a remand might be necessary or otherwise
warranted, and seeing no clear purpose that a remand would serve, we will
order the firearm prohibition stricken.
                                DISPOSITION
      The disposition order is modified to strike the portion of the order that,
pursuant to Penal Code section 29820, subdivision (b), minor shall not own,
possess, or have in his control or custody a firearm until he reaches the age of
30. In all other respects, the order of the juvenile court is affirmed.




                                        7
                                _________________________
                                Fujisaki, J.


WE CONCUR:


_________________________
Tucher, P.J.


_________________________
Petrou, J.




A163116/In re J.L.


                            8